Exhibit 10.58

 

Callaway Golf Company    Recipient:   George Fellows Restricted Stock Grant   
Effective Grant Date:   August 1, 2005      Number of Shares:   160,000 shares  
   Plan:   2004 Equity Incentive Plan

 

CALLAWAY GOLF COMPANY, a Delaware corporation (the “Company”), has elected to
grant to you, the Recipient named above, an award of stock subject to the
restrictions and on the terms and conditions set forth below. Terms not
otherwise defined in this Restricted Stock Grant will have the meanings ascribed
to them in the Plan identified above (the “Plan”).

 

1. Governing Plan. The Recipient hereby acknowledges receipt of a copy of the
Plan and a Prospectus for the Plan (the “Plan Prospectus”). This Restricted
Stock Grant is subject in all respects to the applicable provisions of the Plan,
which are incorporated herein by this reference. In the case of any conflict
between the provisions of the Plan and this Restricted Stock Grant, the
provisions of the Plan will control.

 

2. Grant of Restricted Stock. Effective as of the Effective Grant Date
identified above, the Company has granted and issued to the Recipient the Number
of Shares of the Company’s Common Stock identified above (the “Restricted
Stock”), subject to the terms, conditions and restrictions set forth in this
Restricted Stock Grant.

 

3. Restrictions on the Granted Stock. The Restricted Stock is subject to the
following restrictions:

 

  (a) No Transfer. The shares of Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered until
the restrictions set forth in this paragraph lapse or expire as provided in
paragraph 4, and any additional requirements or restrictions contained in this
Restricted Stock Grant have been satisfied, terminated or waived by the Company
in writing.

 

  (b) Cancellation of Unvested Shares. In the event Recipient ceases to be an
employee of the Company or its subsidiary for any reason before the restrictions
set forth in this paragraph have lapsed or expired as provided in paragraph 4,
the Company will cancel and void all shares of Restricted Stock for which such
restrictions have not lapsed or expired (i.e. unvested shares); provided,
however, that the Board of Directors or its designee may, in its discretion,
determine not to cancel and void all or part of such unvested shares, in which
case the Board of Directors or designee may impose whatever conditions it
considers appropriate on any shares that are not cancelled or voided.

 

  (c) Certificate. The certificate(s) representing the Restricted Stock will
remain in the physical custody of the Company or its designated agent until the
restrictions set forth in this paragraph lapse or expire as provided in
paragraph 4, and any additional requirements or restrictions contained in this
Restricted Stock Grant have been satisfied, terminated or expressly waived by
the Company in writing. Notwithstanding the foregoing, the Company may elect to
maintain the shares in book-entry form with its transfer agent unless and until
the Company is required to deliver the certificates hereunder.

 

  (d) Restrictive Legend. The certificate(s) representing the Restricted Stock
may bear a legend making reference to any restrictions (or other terms and
conditions) imposed by this Restricted Stock Grant as the Company deems
necessary or appropriate to enforce such restrictions (or other terms and
conditions).



--------------------------------------------------------------------------------

4. Lapse of Restrictions. The restrictions imposed under paragraph 3 will lapse
and expire, and the shares of Restricted Stock will vest, in accordance with the
following:

 

  (a) Vesting Schedule. Subject to earlier cancellation, and subject to the
accelerated vesting provisions, if any, set forth in any employment agreement
between Recipient and the Company or its subsidiary, as the same may be amended,
modified, extended or renewed from time to time, the restrictions imposed under
paragraph 3 will lapse and be removed with respect to the number of shares of
Restricted Stock set forth below in accordance with the vesting schedule set
forth below (the “Vesting Schedule”):

 

Number of Shares

--------------------------------------------------------------------------------

  

Date Restrictions Lapse

--------------------------------------------------------------------------------

160,000 shares    December 31, 2008

 

The Board of Directors or its designee, however, may, in its discretion,
accelerate the Vesting Schedule (in which case, the Board of Directors or
designee may impose whatever conditions it considers appropriate on the
accelerated portion). In addition, the restrictions imposed under paragraph 3
will automatically lapse and be removed immediately prior to any Change in
Control, if the Recipient is an employee of the Company or its subsidiary at
that time, provided, however, that the Board of Directors, or appropriate
committee thereof, in its sole discretion, may provide that such restrictions do
not automatically lapse immediately prior to any such Change in Control, and
instead provide that the Restricted Stock shall continue under the same terms
and conditions or shall continue under the same terms and conditions with
respect to shares of a successor company that may be issued in exchange or
settlement of such Restricted Stock in connection with a Change in Control. For
purposes hereof, “Change in Control” shall have the meaning set forth in Exhibit
A attached hereto.

 

  (b) Payment of Taxes. Upon the lapse of the restrictions in accordance with
the foregoing, Recipient must pay in the form of a check or cash or other cash
equivalents to the Company such amount as the Company determines it is required
to withhold under applicable laws as a result of the lapse of such restrictions;
provided that Recipient may satisfy such withholding obligation by authorizing
the Company to withhold from the shares for which such restrictions have lapsed
that number of shares having an aggregate Fair Market Value (as defined in the
Plan), determined as of the date the withholding tax obligation arises, equal to
the amount of the total withholding tax obligation; provided, however, that, the
number of shares so withheld shall not have an aggregate Fair Market Value in
excess of the minimum required withholding obligation.

 

  (c) Release of Certificate. As soon as practicable after the lapse and removal
of the restrictions applicable to all or any portion of the Restricted Stock as
provided in this paragraph, the Company will release (or cause to be issued)
certificate(s) representing such Restricted Stock to the Recipient, provided
that the Recipient has paid to the Company, by cash or check or by any other
method permitted by paragraph 4(b), an amount sufficient to satisfy any taxes or
other amounts required by any governmental authority to be withheld and paid
over to such authority for the Recipient’s account, or otherwise made
arrangements satisfactory to the Company for the payment of such amounts through
withholding or otherwise.

 

-2-



--------------------------------------------------------------------------------

5. Voting and Other Rights. Notwithstanding anything to the contrary in the
foregoing, during the period prior to the lapse and removal of the restrictions
set forth in paragraph 3, except as otherwise provided herein, the Recipient
will have all of the rights of a shareholder with respect to all of the
Restricted Stock, including without limitation the right to vote the Restricted
Stock and the right to receive all dividends or other distributions with respect
to the Restricted Stock. In connection with the payment of such dividends or
other distributions, the Company will be entitled to deduct any taxes or other
amounts required by any governmental authority to be withheld and paid over to
such authority for the Recipient’s account.

 

6. Section 83(b) Election. The Recipient will be entitled to make an election
pursuant to Section 83(b) of the Internal Revenue Code, or comparable provisions
of any state tax law, to include in the Recipient’s gross income the amount by
which the fair market value of the Restricted Stock the Recipient acquires
exceeds the consideration paid for such shares only if, prior to making any such
election, the Recipient (a) timely notifies the Company in writing of the
Recipient’s intention to make such election by delivering to the Company a copy
of a fully-executed Section 83(b) Election Form approved by the Company and
(b) pays to the Company an amount sufficient to satisfy any taxes or other
amounts required by any governmental authority to be withheld or paid over to
such authority for the Recipient’s account, or otherwise makes arrangements
satisfactory to the Company for the payment of such amounts through withholding
or otherwise. Recipient hereby acknowledges that (i) the foregoing does not set
forth all the requirements for effecting a valid 83(b) election, (ii) that
Recipient will need to take additional action, including making certain filings
with the Internal Revenue Service to make a valid 83(b) election and (iii) that
the Company has no responsibility for ensuring that Recipient satisfies the
requirements for a valid 83(b) election.

 

7. Taxable Event. The Recipient acknowledges that the Restricted Stock will have
significant tax consequences to the Recipient and Recipient is hereby advised to
consult with Recipient’s own tax advisors concerning such tax consequences. A
general description of the U.S. federal income tax consequences related to
restricted stock awards is set forth in the Plan Prospectus.

 

8. Governing Law. This Restricted Stock Grant will be governed by and construed
in accordance with the laws of the State of Delaware and applicable federal law.

 

IN WITNESS WHEREOF, the Company and Recipient have executed this Restricted
Stock Grant effective as of the Effective Grant Date.

 

CALLAWAY GOLF COMPANY

     

RECIPIENT

By:  

/s/ Ronald S. Beard

     

/s/ George Fellows

   

Ronald S. Beard, Chairman

     

George Fellows

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

 

A “Change in Control” means the following and shall be deemed to occur if any of
the following events occurs:

 

(a) Any person, entity or group, within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) but excluding the
Company and its subsidiaries and any employee benefit or stock ownership plan of
the Company or its subsidiaries and also excluding an underwriter or
underwriting syndicate that has acquired the Company’s securities solely in
connection with a public offering thereof (such person, entity or group being
referred to herein as a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors; or

 

(b) Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the effective date
hereof whose election, or nomination for election by the Company’s shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered to be a member of the Incumbent Board
unless that individual was nominated or elected by any Person having the power
to exercise, through beneficial ownership, voting agreement and/or proxy, 20% or
more of either the outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors, in which case that individual shall not
be considered to be a member of the Incumbent Board unless such individual’s
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board; or

 

(c) Consummation by the Company of the sale, lease, exchange or other
disposition (in one transaction or a series of related transactions) by the
Company of all or substantially all of the Company’s assets or a reorganization
or merger or consolidation of the Company with any other person, entity or
corporation, other than

 

(i) a reorganization or merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto (or, in the case
of a reorganization or merger or consolidation that is preceded or accomplished
by an acquisition or series of related acquisitions by any Person, by tender or
exchange offer or otherwise, of voting securities representing 5% or more of the
combined voting power of all securities of the Company, immediately prior to
such acquisition or the first acquisition in such series of acquisitions)
continuing to represent, either by remaining outstanding or by being converted
into voting securities of another entity, more than 50% of the combined voting
power of the voting securities of the Company or such other entity outstanding
immediately after such reorganization or merger or consolidation (or series of
related transactions involving such a reorganization or merger or
consolidation), or

 

(ii) a reorganization or merger or consolidation effected to implement a
recapitalization or reincorporation of the Company (or similar transaction) that
does not result in a material change in beneficial ownership of the voting
securities of the Company or its successor; or

 

(d) Approval by the shareholders of the Company or an order by a court of
competent jurisdiction of a plan of complete liquidation or dissolution of the
Company.